Acknowledgements
This communication is in response to applicant’s response filed on 03/21/2021.
Claims 6, 14-16, 18, and 20 have been cancelled. Claims 1, 12, 17, 19, 21, and 24 have been amended. 
Claims 1-5, 7-13, 17, 19, and 21-24 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102(a)(1) that Nelsen (US 20160034900) does not teach or suggest “receiving a message, from a first party, in a system agnostic format that comprises transactional properties of a transaction conducted at a financial service terminal, the transactional properties of the transaction at least comprising a channel of the transaction and a card number, wherein the channel of the transaction comprises one of a plurality of channels, wherein the plurality of channels comprises an ATM channel, a point of sale (POS) channel, and an e-Commerce channel” in amended claim 1, and examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant’s makes a similar argument for claims 12 and 24, and examiner respectfully argues these arguments are moot for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1 and 12. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claims 1 and 12. 

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 is objected to because it depends from claim 17, but examiner believes the claim should depend from claim 12. In the corresponding method claims 5 and 7, which are similar to claims 17 and 19, both claims depend from the same claim (claim 4). Therefore, examiner is examining claim 19 as if the claim depends from claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second channel of transaction comprises transactions that are made on credit cards or debit cards at point of sale (POS) machines or e-Commerce virtual check-outs" in lines 1-3.  There is insufficient antecedent basis for “the second channel” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-13, 17, 19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kumnick (US 20160267466) in view of Kennedy (US 20160217466).

Regarding Claims 1, 12, and 24, Kumnick teaches receiving a message, from a first party, in a system agnostic format that comprises transactional properties of a transaction conducted at a financial service terminal, the transactional properties of the transaction at least comprising a channel of the transaction and a card number (Paragraphs 0092, 0094-0095, and 0023 teach an authorization request message may include a first transaction token so that a processing network may determine the account of the user to be utilized for the transaction; the authorization request message may also include a transaction channel identifier such that the transaction channel utilized for the transaction can be identified; the authorization request message may be transmitted from an access device to a transport computer and from the transport computer to the processing network, the processing network may receive and process the authorization request message; the first transaction token may include a substitute identifier for a payment account that is a substitute for an account identifier, such as a PAN; the token may be “format preserving” and may have a numeric format that conforms to the account identifiers used in existing payment processing networks (e.g., ISO 8583 financial transaction message format)), wherein the channel of the transaction comprises one of a plurality of channels, wherein the plurality of channels comprises an ATM channel, a point of sale (POS) channel, and an e-Commerce channel (Paragraphs 0035 and 0037 teach the access device may be any suitable device for communicating with a resource provider computer or processing network, and for enabling interaction with user (e.g., POS or point of sale devices (e.g., POS terminals), cellular phones, PDAs, personal computers (PCs), tablet PCs, automated teller machines (ATMs), and the like; the access device may generally be located in any suitable location, such as at the location of a resource provider associated with resource provider computer; the access device may receive data from user device for a remote transaction (e.g., e-commerce transaction) and may forward the received data to an appropriate entity); determining the channel of the transaction from the message in the system agnostic format, the channel of the transaction indicating one of a plurality of predetermined system formats (Paragraphs 0096-0098 and 0041 teach the processing network may determine the transaction channel utilized for the transaction based on a transaction channel identifier and retrieve the transaction channel identifier included in the authorization request message and determine the associated transaction channel; the determination may be made based on a predefined mapping between transaction channel identifiers and associated transaction channels stored by processing network; the processing network may also determine the transaction channel in which the transaction token included in the authorization request message is meant to be utilized and may verify whether the transaction token is being utilized in its designated transaction channel; if the determined transaction channels match, the processing network may determine that the transaction token is verified and is being utilized in the appropriate transaction channel; a token vault may comprise any information related to tokens and may comprise any sensitive information (e.g., account number) associated with payment tokens; the payment processing network may communicate with token vault to de-tokenize a payment token); and translating the message from the system agnostic format into a system format of the determined channel of transaction, the translated message comprising the card number (Paragraphs 0099-0100 teach the processing network may update the authorization request message by de-tokenizing the first transaction token and replacing it with real account information of the user in the authorization request message; this enables authorization computer to identify the user's account to utilize for the transaction; the processing network may send the authorization request message to authorization computer; an indicator indicating whether the first transaction token is verified may be included in the authorization request message).
However, Kumnick does not explicitly teach wherein the plurality of predetermined system formats comprises a single message type and a dual message type.
Kennedy from same or similar field of endeavor teaches wherein the plurality of predetermined system formats comprises a single message type and a dual message type (Paragraphs 0054-0055 teach the processing system may facilitate the clearing and the settlement process; clearing and settlement for a transaction can be performed based on whether a transaction is processed as a single message transaction or as a dual message transaction; for a single message transaction, the acquirer computer system submits a single electronic message containing all data required for the authorization, clearing and settlement of a transaction initiated at the transacting entity computer system; for a dual message transaction, the acquirer computer system submits an electronic message at the time of purchase containing the information required for an authorization decision; the processing system may include an authorization module that may interact with the authorizing computer system to authorize the transaction; for example, the authorization module may exchange one or more messages such as an authorization request message and an authorization response message with the authorizing computer system to authorize the transaction; actual clearing and settlement occurs at a later time).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Kumnick, which teaches translating the format of transaction information, to incorporate the teachings of Kennedy for the plurality of predetermined system formats to comprise a single message type and a dual message type.
There is motivation to combine Kennedy into Kumnick because desirable features of a particular device or those associated with a particular type of payment account may be used with multiple payment processing organizations or networks. This may serve to increase the adoption of a standardized or optimal type of device, account feature, or security protocol, while providing the flexibility of using the account or device with multiple payment processing organizations.

Regarding Claims 2 and 13, the combination of Kumnick and Kennedy teaches all the limitations of claims 1 and 12 above; and Kumnick further teaches wherein the transactional properties of the transaction further comprise one or more of: a time of the transaction, a date of the transaction, and a location of the transaction (Paragraph 0025 teaches an authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the merchant location).

Regarding Claim 3, the combination of Kumnick and Kennedy teaches all the limitations of claim 1 above; and Kumnick further teaches wherein the transactional properties of the transaction further comprise one or more of: a transaction reference number, a card number of a payment card used for payment of the transaction, a transaction amount, a reconciliation amount, a settlement amount, an International Card Association (ICA) identifier of the channel of the transaction, a merchant type, a card acceptor information, and a transaction fee (Paragraph 0025 teaches an authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount).

Regarding Claim 4, the combination of Kumnick and Kennedy teaches all the limitations of claim 1 above; and Kumnick further teaches wherein the first party is an acquirer, and where the method is implemented by a middleware system in an interface processor that links the acquirer to a payment gateway that facilitates authorization, clearing and settlement of the transaction (Paragraphs 0028, 0094, and 0040 teach an “acquirer” may typically be a business entity that has a business relationship with a particular merchant or other entity; some entities can perform both issuer and acquirer functions; an acquirer may operate an acquirer computer, which can also be generically referred to as a “transport computer”; the authorization request message may be transmitted from the access device to the transport computer and from the transport computer to the processing network, respectively; the processing network may include data processing subsystems, networks, and operations used to support and deliver authorization services, exception file services, and clearing and settlement services).

Regarding Claims 5 and 17, the combination of Kumnick and Kennedy teaches all the limitations of claims 4 and 12 above; however, the combination  does not explicitly teach determining the channel of the transaction from the message in the system agnostic format comprises determining that the channel of the transaction is of the single message type, wherein translating the message from the system agnostic format into a system format of the determined channel of transaction comprises translating the message from the system agnostic format the system format of the single message type comprising all data, including the card number, required for authorization, clearing and settlement of the transaction.
Kennedy further teaches determining the channel of the transaction from the message in the system agnostic format comprises determining that the channel of the transaction is of the single message type, wherein translating the message from the system agnostic format into a system format of the determined channel of transaction comprises translating the message from the system agnostic format the system format of the single message type comprising all data, including the card number, required for authorization, clearing and settlement of the transaction (Paragraphs 0045-0046 and 0054-0055 teach the authorization request message may include information about the account holder, such as one or more of an account identifier (e.g. an account number), an expiration date, a currency code, and information about the transaction, such as the transaction amount, a transaction stamp of the transacting entity, the acceptor city, the acceptor state/country, etc; the authorization request message is a standardized interchange message such as ISO 8583 message that includes a message type indicator, one or more bitmaps indicating which data elements are present in the message, and data elements of the message; clearing and settlement for a transaction can be performed based on whether a transaction is processed as a single message transaction or as a dual message transaction; the choice of processing method may vary depending upon the issuer, the type of card, and/or the region in which a transaction takes place; the acquirer computer system submits all data required for the authorization, clearing and settlement of a transaction initiated at the transacting entity computer system for a single electronic message; the message may include the authorization request along with additional data required for clearing and settlement).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Kumnick and Kennedy, which teaches translating the format of transaction information, to incorporate the further teachings of Kennedy, which teaches determining the channel of the transaction from the message in the system agnostic format comprises determining that the channel of the transaction is of the single message type.
There is motivation to further combine Kennedy into the combination of Kumnick and Kennedy because of the same reasons listed above for claims 1 and 12.

Regarding Claims 7 and 19, the combination of Kumnick and Kennedy teaches all the limitations of claims 4 and 12 above; however, the combination does not explicitly teach determining the channel of the transaction from the message in the system agnostic format comprises determining that the channel of the transaction is of the dual message type, wherein translating the message from the system agnostic format into a system format of the determined channel of transaction comprises translating the message from the system agnostic format the system format of the dual message type comprising all data, including the card number, required for authorization, clearing and settlement of the transaction.
Kennedy further teaches determining the channel of the transaction from the message in the system agnostic format comprises determining that the channel of the transaction is of the dual message type, wherein translating the message from the system agnostic format into a system format of the determined channel of transaction comprises translating the message from the system agnostic format the system format of the dual message type comprising all data, including the card number, required for authorization, clearing and settlement of the transaction (Paragraphs 0045-0046, 0054, and 0057 teach the authorization request message may include information about the account holder, such as one or more of an account identifier (e.g. an account number), an expiration date, a currency code, and information about the transaction, such as the transaction amount, a transaction stamp of the transacting entity, the acceptor city, the acceptor state/country, etc; the authorization request message is a standardized interchange message such as ISO 8583 message that includes a message type indicator, one or more bitmaps indicating which data elements are present in the message, and data elements of the message; clearing and settlement for a transaction can be performed based on whether a transaction is processed as a single message transaction or as a dual message transaction; the choice of processing method may vary depending upon the issuer, the type of card, and/or the region in which a transaction takes place; the acquirer computer system submits an electronic message at the time of purchase containing the information required for an authorization decision, and the processing system may interact with the authorizing computer system to authorize the transaction; actual clearing and settlement occurs at a later time (i.e., dual message type)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Kumnick and Kennedy, which teaches translating the format of transaction information, to incorporate the further teachings of Kennedy, which teaches determining the channel of the transaction from the message in the system agnostic format comprises determining that the channel of the transaction is of the dual message type.
There is motivation to further combine Kennedy into the combination of Kumnick and Kennedy because of the same reasons listed above for claims 1 and 12.

Regarding Claim 8, the combination of Kumnick and Kennedy teaches all the limitations of claim 7 above; and Kumnick further teaches wherein the second channel of transaction comprises transactions that are made on credit cards or debit cards at point of sale (POS) machines or e-Commerce virtual check-outs (Paragraphs 0024 and 0035 teach a “transaction channel” may include a pathway or mode by which a transaction may be conducted; exemplary transaction channels for a transaction conducted using a transaction card may include a contact transaction channel, a contactless transaction channel, an e-commerce transaction channel, a card-present transaction channel, a card-not-present transaction channel; some non-limiting examples of the access device may include POS or point of sale devices (e.g., POS terminals), cellular phones, PDAs, personal computers (PCs), tablet PCs, automated teller machines (ATMs), and the like).

Regarding Claims 9 and 21, the combination of Kumnick and Kennedy teaches all the limitations of claims 5 and 19 above; and Kumnick further teaches wherein the translated message is routed through the payment gateway into a second party for further authorization, clearing and settlement of the transaction (Paragraphs 0100-0103 and 0106 teach the processing network may send the authorization request message to authorization computer, and the authorization computer may determine whether the transaction may be authorized; the authorization computer may generate an authorization response message and send the authorization response message to the processing network; in some cases, at a later time (e.g., at the end of the day), a clearing and settlement process can occur between transport computer).

Regarding Claims 11 and 23, the combination of Kumnick and Kennedy teaches all the limitations of claims 1 and 12 above; and Kumnick further teaches receiving a message in one of the plurality of predetermined system formats from a payment gateway, the message at least comprising data relating to a response from the payment gateway to an authorization request of the transaction (Paragraphs 0103-0104 teach the authorization computer may send the authorization response message to the processing network; the authorization response message may be sent over any suitable communications network); and translating the message in the one of the plurality of predetermined system formats into a message in the system agnostic format (Paragraphs 0104-0105 and 0079 teach the processing network may receive and update the authorization response message; the processing network may re-tokenize the account information included in the authorization response message by determining the first transaction token associated with the account information (e.g., PAN) and replace the account information with the first transaction token in the authorization response message; a tokenization submodule may retrieve the transaction token associated with the account information from the token database, and the tokenization submodule may send a request to transaction message modification submodule to replace the account information with the transaction token in the authorization response message; the authorization response message may be transmitted from the processing network to the transport computer and from the transport computer to access device, respectively).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumnick (US 20160267466) in view of Kennedy (US 20160217466) in further view of Chin (US 20120278205).

Regarding Claims 10 and 22, the combination of Kumnick and Kennedy teaches all the limitations of claims 4 and 12 above; and Kumnick further teaches wherein the first party is an acquirer (Paragraph 0094 teaches the authorization request message may be transmitted from the access device to the transport computer and from the transport computer to the processing network, respectively).
However, the combination does not explicitly teach wherein the message in 25the system agnostic format is generated at an API server or a message generation server of the acquirer.
Chin from same or similar field of endeavor teaches wherein the message in 25the system agnostic format is generated at an API server or a message generation server of the acquirer (Paragraph 0029 and 0123 teach the acquirer sends the authorization request to a payment processing network which passes the authorization request to an issuer; the authorization requests from acquirer may connect to payment processing network through an application programming interface (API)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Kumnick and Kennedy, which teaches translating the format of transaction information, to incorporate the teachings of Chin, which teaches the transaction message is generated at an API server.
There is motivation to combine Chin into the combination of Kumnick and Kennedy because the efficiency and integration of the base invention is improved. When access is provided to an API, the content generated can be published automatically and is available for every channel. It allows it to be shared and distributed more easily. In addition, APIs allow content to be embedded from any site or application more easily.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Symonds et al. (US 9275380 B1) teaches a method and system is provided that enables generation of messages for various types of card activated terminal devices such as automated teller machines. Automated teller machines operate responsive to a variety of ATM message formats. The transaction processing system may generate ATM messages one of the ATM message formats using information associated with the ATM message format that is stored in a data store. The transaction processing system may include among its software components a message gateway router (MGR) which is operate to use information stored in the data store to convert messages from an internal message format to a variety of external message formats used by the automated teller machine.
NPL reference Clearing and Settlement of Interbank Card Transactions teaches MasterCard operates both kinds of networks on which general-purpose payment card transactions are conducted. The first is the dual-message system, which was originally designed for credit cards but is also used today for MasterCard debit card transactions. This system generally relies on a cardholder signature to authenticate transactions. The second is the single-message system designed for automated teller machines (ATMs) and point-of-sale (POS) Maestro transactions. This system requires personal identification number (PIN) entry by the cardholder in most situations to authenticate the transaction. There are some differences in clearing processes for these two network types (which will be discussed later in this document), but the governing role of MasterCard is identical in each. The MasterCard representatives explained that the network facilitates the simplicity of conducting transactions among the key stakeholders: cardholders (consumers, businesses, or public-sector entities), merchants, issuing banks, and acquiring banks. The network is responsible for collecting all transactions and operating a gateway. It exchanges information between issuers and acquirers, establishes rules and processes for participation in the network, creates formatting standards for information going across the network, and facilitates monetary settlement between and among its client banks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685